Citation Nr: 1809273	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  11-05 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for toenail fungus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Breitbach, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from July 1975 to March 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the Board at a hearing in November 2017.  A transcript of the hearing is of record.  At the hearing, the Veteran was granted a 60-day abeyance period for the submission of additional evidence to support his claims.  Although the Veteran did not submit any additional evidence, additional VA treatment records have been acquired that do not relate to the Veteran's claim for entitlement to service connection for toenail fungus.  Irrespective, as this claim is being remanded to the RO, the RO will review any and all additional evidence.  

The Board acknowledges that in February 2016 the Veteran submitted VA Form 21-0958, Notice of Disagreement (NOD), with a February 2016 rating decision that denied claims involving service connection for diabetes, hypertension, herpes, and a low back disability.  The Board's review of the claims file reveals that the AOJ is in the process of taking action on this NOD.  As such, the Board will not take any further action on the matters, and they will only be before the Board if the Veteran timely files a substantive appeal after a statement of the case (SOC) is issued.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed prior to adjudication of the issue on appeal.

The Veteran has not been provided with a VA examination regarding his toenail fungus.  VA treatment records illustrate the Veteran has received treatment for toenail fungus since 2001.  Further, the Veteran has been diagnosed with deformed mycotic toenails by VA treatment providers, so the Veteran has the current disability of toenail fungus.  Service treatment records (STRs) are silent as to a toenail fungus condition; however, a January 1977 STR indicates the Veteran was seen for pain along the side of the right foot with three centimeter lesions.  Also, in a September 2009 statement, the Veteran's former spouse indicated that she remembers the Veteran being diagnosed with toenail fungus shortly after being stationed in North Dakota in 1976 and that the condition continued to get progressively worse.  She noted that she was married to the Veteran until 2009.  The Veteran testified at his November 2017 Board hearing that if he had a separation examination, the examination would have shown that he had a toenail fungus.  He also testified that he has experienced continuous symptoms of toenail fungus since service.

The Veteran and his former spouse are competent to report symptoms capable of lay observation such as toenail fungus, and the Board has no reason to doubt their credibility regarding when the Veteran first experienced his toenail fungus and continuity of symptomatology since that time.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As there is competent evidence of a current disability and an indication that it may be associated with the Veteran's service, a VA examination is necessary to determine if the Veteran's toenail fungus is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify or submit any pertinent evidence in support of his claim, to include records of any private treatment.  Based on his response, attempt to procure copies of all records which have not been obtained from identified treatment sources.

Regardless of the Veteran's response, VA treatment records from December 2017 to the present must be obtained.

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After completing the development requested in item 1, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any toenail fungus disability.  His electronic claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

The examiner should provide an opinion on the following:

For any diagnosed foot fungus, opine as to whether it is at least as likely as not (50 percent or greater probability) that any foot fungus is related or attributable to the Veteran's military service.

A complete rationale for any opinion provided is requested.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

If the examiner is unable to provide an opinion without resorting to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided.

3.  After completing the development requested above and any other development deemed necessary, review the record and readjudicate the claim on appeal.  If any benefit on appeal remains denied, in whole or in part, issue an appropriate supplemental statement of the case to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012). 


_________________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


